DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “in the sequentially cascaded signal wirings, the first interface and the second interface of a previous-stage signal wiring are respectively connected to the cascade interfaces of corresponding signal wirings in next-stage signal wirings, and the cascade interface of a first-stage signal wiring is configured to connect to a test pad. and the first interfaces and the second interfaces of last-stage signal wirings are respectively configured to connect to corresponding display panels” including the remaining limitations.

	Regarding Claim 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 7, and specifically comprising the limitation of “in the sequentially cascaded signal wirings. the first interface and the second interface of a previous-stage signal wiring are respectively connected to the cascade interfaces of corresponding signal wirings in next-stage signal wirings, and the cascade interface of a first-stage signal wiring is connected to a test pad and the first interfaces and the second interfaces of last-stage signal wirings are respectively configured to connect to corresponding display panels: probes, disposed on the first interfaces and the second interfaces of the last-stage signal wirings, wherein the last-stage signal wirings are connected to the corresponding display panels through the probes: and the test pad, disposed at the cascade interface of the first-stage signal wiring
 ” including the remaining limitations.

	Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “in the sequentially cascaded signal wirings. the first interface and the second interface of a previous-stage signal wiring are respectively connected to the cascade interfaces of corresponding signal wirings in next-stage signal wirings, and the cascade interface of a first-stage signal wiring is connected to a test pad and the first interfaces and the second interfaces of last-stage signal wirings are respectively configured to connect to corresponding display panels: probes, disposed on the first interfaces and the second interfaces of the last-stage signal wirings, wherein the last-stage signal wirings are connected to the corresponding display panels through the probes: and the test pad, disposed at the cascade interface of the first-stage signal wiring
 ” including the remaining limitations.
	Claims 2-6, 8-11 and 13-18 are allowed, at least, because of their dependencies.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879